Citation Nr: 0020214	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  00-13 432	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from a January 4, 2000, Board decision 
which granted an increased rating for atypical migraine from 
30 to 50 percent.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel










INTRODUCTION

The veteran had active military service from July 1964 to 
July 1967 and from February 1971 to August 1984.  

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on January 5, 1995.

The RO notified both the veteran and his attorney by letter 
on June 2, 2000, that the case was being transferred to the 
Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  


FINDINGS OF FACT

1.  An initial Board decision on August 30, 1994, denied the 
veteran's claim for an increased rating for atypical migraine 
from 30 percent.  

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The claimant, H. R. V., was retained within one year of 
the August 30, 1994, Board decision. 

4.  A fee agreement signed by the parties in January 1995 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran. 

5.  By a January 4, 2000 decision, the Board granted the 
veteran entitlement to an increased rating for atypical 
migraine from 30 percent to 50 percent.  

6.  A January 13, 2000, rating decision effectuated the 
January 2000 Board decision effective January 16, 1991. 

7  The claimant rendered legal services involving the 
veteran's VA claim for an increased rating for his atypical 
migraine from 30 percent disabling. 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for an increased 
rating for atypical migraine from 30 percent.   38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 2000); 38 C.F.R. § 20.609(c) 
(1999).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
the Board's January 2000 grant of an increased rating for 
atypical migraine to 50 percent disabling.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 2000); 38 C.F.R. § 20.609(f), 
(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  





(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.609(c)(3) (1999).  


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the Board's January 4, 2000, 
decision.

On August 30, 1994, the Board denied the veteran's claim for 
an increased rating for atypical migraine from 30 percent 
disabling.  The notice of disagreement which preceded the 
Board decision was received by the RO after November 18, 
1988.  The claimant, H. R. V., was retained in January 1995, 
or within one year after the August 1994 Board decision.  
Therefore, the three statutory and regulatory criteria 
necessary for the attorney to charge a fee for his services 
have been met.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.609(c) (1999).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 2000).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  The attorney fee 
agreement executed between the parties in January 1995 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, but no more.  Therefore the attorney 
fee agreement satisfies the criteria pursuant to 38 U.S.C.A. 
§ 5904 (d) and 38 C.F.R. § 20.609 (f).  

The claimant appealed the veteran's claim to the United 
States Court of Appeals for Veterans Claims (Court), and in 
November 1996, the Court issued an order which vacated and 
remanded the Board's decision.  After the Court's remand, on 
January 4, 2000, the Board granted an increased rating to 50 
percent for the veteran's atypical migraine.  In January 
2000, the RO effectuated such decision, and assigned an 
effective date of January 16, 1991.

Attorney fees are payable for past-due benefits stemming from 
the grant of the increased rating for atypical migraine from 
30 to 50 percent effective January 16, 1991.  The evidence 
shows that the attorney performed work on the veteran's 
increased rating claim after the August 1994 Board decision.  


Calculation of past-due compensation payable as attorney's 
fees. 

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
veteran and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in a 
June 2, 2000, notification letter.  As described below, the 
amount payable as attorney fees following the January 4, 
2000, Board decision will have to be revised.  

The period of past-due benefits stems from the grant of the 
increased rating for atypical migraine from 30 percent to 50 
percent.  Since the increased rating from 30 percent to 50 
percent for atypical migraine was made effective from January 
16, 1991, compensation based on this rating is payable to the 
appellant from February 1, 1991, since that is the first day 
of the following month.  38 U.S.C.A. § 5111 (West 1991).  In 
its calculation of past-due benefits, the RO correctly chose 
February 1, 1991, as the effective date of the increase in 
benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the January 2000 Board decision must also comply 
with the provisions of 38 C.F.R. § 20.609(h)(3) (1999), which 
states that the termination date of the period of past-due 
benefits for attorney fee purposes is the date of the award, 
not the last day of the month of the award.  As the date of 
the award was January 4, 2000 (date of the Board decision), 
the termination date of the period of past-due benefits for 
attorney fee purposes will be January 4, 2000.  As the RO 
chose January 31, 2000, as the termination date of the period 
of past-due benefits for attorney fee purposes, the RO should 
recalculate the figures accordingly to reflect the fact that 
the correct termination date is January 4, 2000.

In summary, the attorney is entitled to payment of 20 percent 
of the past-due benefits stemming from the grant of an 
increased rating for atypical migraine from 30 percent to 50 
percent for the period between February 1, 1991, and January 
4, 2000.  


ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
for an increase from 30 percent to 50 percent for atypical 
migraine for the period from February 1, 1991, through 
January 4, 2000. 




		
	G. H. Shufelt
Member, Board of Veterans' Appeals



 


